Opinion issued July 24, 2014.




                                     In The

                              Court of Appeals
                                    For The

                           First District of Texas
                            ————————————
                              NO. 01-14-00494-CV
                            ———————————
                     W.A. ROBBINS CO., INC., Appellant
                                        V.
       MIKE SORRELL TRUCKING & MATERIALS, INC., Appellee



     On Appeal from the County Court at Law No. 4 and Probate Court
                         Brazoria County, Texas
                      Trial Court Case No. CI45905



                           MEMORANDUM OPINION

      Appellant, W.A. Robbins Co., Inc., representing that the parties have settled

this matter, has filed a motion to dismiss the appeal. No opinion has issued. See

TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Keyes, Sharp, and Huddle.




                                         2